NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE TELLO-RESENDIZ, AKA Jose                   No.    17-72587
Resendiz Tello,
                                                Agency No. A088-894-044
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Jose Tello-Resendiz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s denial of Tello-Resendiz’s motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen because the new evidence he presented concerns similar hardship

grounds previously relied upon to support his application for cancellation of

removal. See Garcia v. Holder, 621 F.3d 906, 911 (9th Cir. 2010) (this court’s

jurisdiction to review the BIA’s denial of a motion to reopen is limited to cases in

which petitioner presents new evidence that “is so distinct from that considered

previously as to make the motion to reopen a request for new relief itself, rather

than for reconsideration of a prior denial” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     17-72587